DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/28/2022.
Claims 1, 4, 7-9, 12, 14, 15, 18-21, 24 and 26-28 are amended.
Claims 10, 11, 16, 17, 22, 23 and 25 are canceled.
Claims 1-9, 12-15, 18-21, 24 and 26-28 are remaining in the application.
Allowable Subject Matter
6.	Applicant’s amendment overcomes all previous rejections as presented in the Non Final Rejection mailed on 10/28/2021.
7.	In view of above, the remaining claims 1-9, 12-15, 18-21, 24 and 26-28 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed hydrofoil vehicle, comprising in combination: a substantially rigid frame having a front section and a rear section, said front section being forward of said rear section in a longitudinal direction; a front foil connected beneath said front section of said substantially rigid frame; a rear foil connected beneath said rear section of said substantially rigid frame; said front foil and said rear foil each having an elongate form extending primarily laterally to vehicle motion and primarily horizontally, and with a foil shape and orientation which causes lift when moving forward through water; a prime mover located beneath and supported by said substantially rigid frame, said prime mover powered by a power source carried by said substantially rigid frame; said prime mover coupled to said power source through a drive train therebetween, said prime mover extending forward from portions of said drive train adjacent to said prime mover; said prime mover located at least partially above a lowermost one of said front foil and said rear foil; and wherein at least one buoyancy module is removably attachable to said substantially rigid frame, said at least one buoyancy module adding sufficient buoyancy to the hydrofoil vehicle to cause it to have positive buoyancy.
Nor:
The claimed hydrofoil vehicle, comprising in combination: a substantially rigid frame having a front section and a rear section, said front section being forward of said rear section in a longitudinal direction; a front foil connected beneath said front section of said substantially rigid frame; a rear foil connected beneath said rear section of said substantially rigid frame; said front foil and said rear foil each having an elongate form extending primarily laterally to vehicle motion and primarily horizontally, and with a foil shape and orientation which causes lift when moving forward through water; a prime mover located beneath and supported by said substantially rigid frame, said prime mover powered by a power source carried by said substantially rigid frame; said prime mover coupled to said power source through a drive train therebetween, said prime mover extending forward from portions of said drive train adjacent to said prime mover; said prime mover located at least partially above a lowermost one of said front foil and said rear foil; and wherein said cross-section of at least one of said foils front foil or said rear foil has a highest portion of said upper surface between 30% and 50% of the way from a leading edge to said a trailing edge, and wherein said lower surface has a lowest portion between 20% and 40% of the way from said leading edge to said trailing edge, and wherein said lower surface has an inflection point between 40% and 70% of the way from said leading edge to said trailing edge, and wherein said lower surface has a concave portion with a highest portion thereof between 70% and 90% of the way from said leading edge to said trailing edge, and wherein a vertical thickness of said cross-section of said at least one foil has a maximum thickness at a location between 20% and 50% of the way from said leading edge to said trailing edge, which maximum thickness portion is between 10% and 20% of said chord length of said cross-section.

Nor:
The claimed hydrofoil vehicle, comprising in combination: a substantially rigid frame having a front section and a rear section, said front section being forward of said rear section in a longitudinal direction; a front foil connected beneath said front section of said substantially rigid frame; a rear foil connected beneath said rear section of said substantially rigid frame; said front foil and said rear foil each having an elongate form extending primarily laterally to vehicle motion and primarily horizontally, and with a foil shape and orientation which causes lift when moving forward through water; a prime mover located beneath and supported by said substantially rigid frame, said prime mover powered by a power source carried by said substantially rigid frame; said prime mover coupled to said power source through a drive train therebetween, said prime mover extending forward from portions of said drive train adjacent to said prime mover; said prime mover located at least partially above a lowermost one of said front foil and said rear foil; wherein at least one of said front foil or said rear foil includes a cross-sectional form, when viewed from a right or left side, with a convex upper surface and a recurve lower surface, including a convex forward portion and a concave rearward portion; wherein at least one of said front foil and said rear foil are removably connected beneath said substantially rigid frame, through a joint which facilitates rapid removal and secure re-attachment to said substantially rigid frame; and wherein said rear foil is removably connected beneath said substantially rigid frame through a wedge type bayonet Interface joint with comprising male and female counterparts and with one of said counterparts male counterpart or female counterpart affixed to a central portion of said rear foil and with another the other of said counterparts male counterpart or said female counterpart affixed to a lower portion of said rear section of said substantially rigid frame, said counterparts male counterpart and female counterpart arranged so that said wedge type bayonet interface is caused to be tightened by force of water acting on said rear foil as the vehicle moves relative to water in a forward direction.
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/Senior Examiner, Art Unit 3617
3/09/2022